Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 04/14/2020 and preliminary amendments filed 12/28/2020. 
Claims 1-26 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,713,327 B2, hereinafter  (“the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because: all the limitations in claims 1 or 11 of the application are included in the patent claim 1.  The difference between the application claim and the patent claim lies in the fact that the patent claim includes more elements and is thus much more specific.  Thus the invention of the patent claim 1 is in effect a “species” of the “generic” invention of the application claims 1 or 11.  It has been held that the generic In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims 1 and 11 are anticipated by the patent claim 1, claims 1 and 11 not patentably distinct from the patent claim.  Note that although application claims 1 and 11 recite different systems in the preamble of the claims, the claims essentially include similar limitations.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 2, 5-10, 12-13, 18-19 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the feature “The automated onsite information search and multimedia system of claim 1, wherein the onsite wireless communication apparatus comprises a computing device configured with functions of onsite wireless communication apparatus.” The claim is indefinite because the “functions of onsite communications apparatus” are unknown. That is, does applicant mean the functions recited in claim 1, for example, or some other functions?  Claims 5-10 depend on claim 4 and are therefore rejected for the same reason based at least on their dependencies on rejected claim 4 above.
and a software of the system is further configured for location owners or sub-location owners within the physical parameters of a location to create and publish sub-location data within a location and allow users of the system to access said data.” The term “a software of the system” is indefinite because its nature and relation to the onsite communication apparatus is unknown. Further, the meaning of “location owners or sub-location owners within the physical parameters of a location” is ambiguous. Applicant appears to mean the onsite communication apparatus is located within a physical location, wherein a user or owner of the onsite communications apparatus in said location can upload data into the apparatus, and enable collocated mobile devices to access said data as recited in base claim 1. The claim does not add any meaningful limitations to the limitations in the base claim(s). The claim is therefore rendered indefinite.
Claims 6 and 7 recite “The automated onsite information search and multimedia system of claim 4, wherein the system processor is further configured to track geo-location of a user of the system and display the geo-location of the user on a digital map associated with a website of the system or the mobile application; etc.” There is insufficient antecedent basis for the “system processor” in the claims or the base claim. The base claim 1 recites a system comprising an onsite communication apparatus, which further comprises a processor. Therefore, it is unknown whether said system processor is the same as the processor of the onsite communication apparatus or a different processor associated with another entity in the recited system.

Claim 9 recites “The automated onsite information search and multimedia system of claim 4, wherein the system processor is further configured to providing functions for users of the system to communicate with locations via the mobile application or a website associated with the system.” There is insufficient antecedence basis for said “system processor as explained above. Further, the meaning of “communications with locations” is unclear rendering the claim indefinite.
Claim 10 recites: “The automated onsite information search and multimedia system of claim 4, wherein the system processor is further configured for optionally forwarding identification or authentication code received by the onsite mobile device to the remote server for verification.” There is insufficient antecedence basis for said “system processor as explained above. Further, the phrase “optionally” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites “An automated onsite information search and multimedia method comprising the steps of: submitting a user request for identifying an item location from a software application on the mobile device; transmitting the user request to a server, wherein the user request includes information indicative of a floor layout of a facility and data provided by the facility to identify a plurality of items and a corresponding location thereof with respect to the floor layout; selecting data of the requested item from the server with an identifier to identify the location of the requested item; and transmitting the item location data to the software application on the mobile device; displaying the item location identifier on the software application on the mobile device.” It is unclear whether the user request includes a request for the recited information, e.g., information indicative of a floor layout of a facility and data provided by the facility to identify a plurality of items and a corresponding location thereof with respect to the floor layout, or the request includes said information, or the information is not related to the user request. In fact, it appears that said information is maintained by the recited server, for example, and the request may include an item identifier. Further, the entity performing the “selecting” is unknown, and also the selection basis is unknown. That is, the selecting being “with an identifier to identify the location of the requested item” is unclear because it is unknown whether the selection is using an item identifier or an item location identifier. In general, the claim as a whole is unclear because it replete with indefinite language.
Claims 13 and 20 recites “wherein the requested item comprises a general category of items.” The limitation is indefinite because the meaning of general category is ambiguous and/or not enabled. For example, if the user used “food” as a general category, does the retrieved item location includes locations of all the food items in the store or merely general location of where food items are stored? The specification is devoid of any examples related to the recited “general category” and/or how it’s implemented and/or what type of item(s) location is retrieved.  MPEP 2173.02 provides "For example, if the language of a claim, given its broadest reasonable interpretation, is 
	Claim 18 recites “The automated onsite information search and multimedia method of claim 12, wherein the plurality of items comprises sales items, and wherein the processor is further operable to transmit an identifier and information for each of a plurality of the sales items to the software application on the mobile device, and display the identifier and the information on the software application.” First, there is insufficient antecedence basis for said processor in the claim or base claim. Second, the language of the claim is unclear rendering the claim indefinite because it is unknown whether said processor belongs to the server, for example, which provides said identifier and associated information of the plurality of sale items to the mobile device?.
	Claims 19 and 26 recite “…transmit the item location data to the software application on the mobile device, etc.) There is insufficient antecedent basis for the recited “software application” in the claim or base claim. Rather, the base claim recites “a mobile application”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ng, et al. (US 8,355,961 B1), hereinafter (“Ng”).

Claim 12
For examining purposes, the limitation “wherein the user request includes information indicative of a floor layout of a facility and data provided by the facility to identify a plurality of items and a corresponding location thereof with respect to the floor layout” is interpreted to mean the server includes information indicative, etc.
Accordingly, Ng discloses method for determining an item location in a distribution center (abstract; fig.6 and associated text), comprising:

transmit transmitting the user request to a server (fig.6, col. 10, ln. 22-36, In box 606, the mobile device determines the item location. For example, the mobile device 102 can determine the item location based on an electronic tag associated with an item or the location database 248 accessed on the content server 122, etc.),
	wherein [the user request] server includes information indicative of a floor layout of a facility and data provided by the facility to identify a plurality of items and a corresponding location thereof with respect to the floor layout (col. 3, ln. 65 to col.4, ln. 9, The content server 122 can include a database for items that can be stored in a distribution center, locations in the distribution center, and applications that can promote determining item locations in the distribution center, etc.);
	selecting data of the requested item from the server with an identifier to identify the location of the requested item (col.2, ln. 63-65, The mobile device can identify a requested item by using an electronic tag reader operable to identify or read electronic tags associated with the item; fig.6, col. 10, ln. 22-36, In box 606, the mobile device determines the item location. For example, the mobile device 102 can determine the item location based on an electronic tag associated with an item or the location database 248 accessed on the content server 122, etc., The item location can be expressed in absolute terms based on the location database 248, such as the graphic output 402 in therefore the selection is implicitly based on an item identifier in order to retrieve the corresponding stored location); and
	transmitting the item location data to the software application on the mobile device; displaying the item location identifier on the software application on [the mobile device] transparent display .(fig.6; col. 10, ln.22-50, ln. 22-36, In box 606, the mobile device determines the item location. For example, the mobile device 102 can determine the item location based on an electronic tag associated with an item or the location database 248 accessed on the content server 122, etc., The item location can be expressed in absolute terms based on the location database 248, such as the graphic output 402 in FIG. 4 that identifies the item with a star on a warehouse map, etc., in box 608, the mobile device outputs item location information. For example, the mobile device 102 outputs the graphic user interface 400 in FIG. 4, which includes menu options, a map depicting the location for the item, and information regarding the item).
	Ng discloses the retrieved litem location is displayed in a transparent display (104) communicatively coupled to the mobile device (see fig.1). However, Ng discloses the mobile device 102 includes a display 112 and a touch-sensitive surface or keys 114 with which the user can also interact. The mobile device 102 may present options for the user to select, controls for the user to actuate, and/or cursors or other indicators for the user to direct (see col. 3, ln. 51-55). Ng further discloses the mobile device 102 can output content to the transparent display 104 that is projected as virtual images on the lens. The virtual or see-through images overlay the user's view of reality. The mobile device 102 
Therefore, displaying the retrieved location information in a graphical user interface/screen of the mobile device or projecting said location information on a transparent display associated with the mobile device is obvious in order to meet different user’s requirements, e.g. provide more viewing conveniences to the user while also considering situations where transparent displays are not available, as suggested by Ng above. 

Claim 13
Ng further teaches [T]he automated onsite information search and multimedia method of claim 12, wherein the requested item comprises a general category of items. (col. 5, ln.25-49, The RFID reader 232 does not have to identify the serial number of a specific requested item, because the RFID reader 232 can identify the location of many instances of the requested item based on the RFID tag for any of the instances. For example, the RFID reader 232 can identify where many particular models of a flat screen televisions are located without having to identify a unique serial number for any of the televisions.).

Claim 14
Ng further teaches [T]he automated onsite information search and multimedia method of claim 12, wherein the requested item comprises a specific item. (fig.6; col. 8, ln. 53-64, the mobile device receives a request to determine an item location).

Ng further teaches []The automated onsite information search and multimedia method of claim 12, wherein the user request comprises a text entry. (fig.6; col. 8, ln. 53-64, the mobile device receives a request to determine an item location. For example, the mobile device 102 can receive a request via the audio device's 106 microphone 210, the pointer 208, the keyboard 206, or the camera 110 to determine an item location).

Claim 16
Ng further teaches [T]he automated onsite information search and multimedia method of claim 12, wherein the user request comprises a voice entry. (fig.6; col. 8, ln. 53-64, the mobile device receives a request to determine an item location. For example, the mobile device 102 can receive a request via the audio device's 106 microphone 210, the pointer 208, the keyboard 206, or the camera 110 to determine an item location).

Claim 17
Ng further teaches [T]he automated onsite information search and multimedia system method of claim 12, wherein the identifier is represented as an icon on the floor layout at the location of the requested item. (fig.4; col. 7, ln.56-64, the graphic output 402 can be a map of a distribution center that projects a star to inform the user of an item location. 




Ng further teaches [T]he automated onsite information search and multimedia method of claim 12, wherein the plurality of items comprises sales items (col.2, ln. 51-53,  methods and systems are provided for determining an item location in a distribution center, which can be a warehouse, a grocery store, or a similar environment), and 
wherein the processor is further operable to transmit an identifier and information for each of a plurality of the sales items to the software application on the mobile device, and display the identifier and the information on the software application (fig.4, which displays an item identifier in the “active job section” an icon indicating the corresponding location; fig.6 and associated text in col.10, ln. 36-5-0, the mobile device outputs item location information. For example, the mobile device 102 outputs the graphic user interface 400 in FIG. 4, which includes menu options, a map depicting the location for the item, and information regarding the item).

4.	Claims 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of JACKSON; Dean Kenneth (US 2015/0186958 A1), hereinafter (“Jackson”).

Claim 19
Ng discloses a server comprising: a transceiver; a database, said database having: information indicative of a floor layout of a facility; and data provided by a facility wherein the data includes a plurality of items and a location of each of said plurality of items in the floor layout (col. 3, ln. 64 to col.4, ln. 9, the mobile device 102 communicates through a cell tower 116 and a wired or wireless network 118 to access information on various 
and an inherent  processor, said processor operable to.
 receive a request from a user through a mobile application on a mobile device for an item in the facility (fig.6, col. 10, ln. 22-36, In box 606, the mobile device determines the item location. For example, the mobile device 102 can determine the item location based on an electronic tag associated with an item or the location database 248 accessed on the content server 122, etc.); 
said processor further being operable to receive a location of the user from a geo-location device in the mobile device (fig.6; col.9, ln.13-30, In box 604, the mobile device optionally determines the location of the mobile device. For example, the mobile device 102 determines its location using at least one of a radio frequency identification technology, a global positioning system (GPS) technology, etc.), and from said location, identify the facility; 
said processor further being configured to identify the floor layout of the facility from the database; and further identify the location of one of said plurality of items the requested item from the database (col.2, ln. 63-65, The mobile device can identify a requested item by using an electronic tag reader operable to identify or read electronic tags associated with the item; fig.6, col. 10, ln. 22-36, In box 606, the mobile device determines the item location. For example, the mobile device 102 can determine the item location based on an electronic tag associated with an item or the location database 248 
wherein said processor is further operable to select and generate item location data identifying the location of the requested item with an identifier to identify the location of the requested item (col.2, ln. 63-65, The mobile device can identify a requested item by using an electronic tag reader operable to identify or read electronic tags associated with the item; fig.6, col. 10, ln. 22-36, In box 606, the mobile device determines the item location. For example, the mobile device 102 can determine the item location based on an electronic tag associated with an item or the location database 248 accessed on the content server 122, etc., The item location can be expressed in absolute terms based on the location database 248, such as the graphic output 402 in FIG. 4 that identifies the item with a star on a warehouse map, etc., therefore the selection is implicitly based on an item identifier in order to retrieve the corresponding stored location); and 
transmit the item location data to the software application on the mobile device, display the item location identifier on the software application on [the mobile device] a transparent display of the mobile device (.(fig.6; col. 10, ln.22-50, ln. 22-36, In box 606, the mobile device determines the item location. For example, the mobile device 102 can determine the item location based on an electronic tag associated with an item or the location database 248 accessed on the content server 122, etc., The item location can be expressed in absolute terms based on the location database 248, such as the graphic output 402 in FIG. 4 that identifies the item with a star on a warehouse map, etc., in box 608, the mobile device outputs item location information. For example, the mobile device 
	Ng discloses the retrieved litem location is displayed in a transparent display (104) communicatively coupled to the mobile device (see fig.1). However, Ng discloses the mobile device 102 includes a display 112 and a touch-sensitive surface or keys 114 with which the user can also interact. The mobile device 102 may present options for the user to select, controls for the user to actuate, and/or cursors or other indicators for the user to direct (see col. 3, ln. 51-55). Ng further discloses the mobile device 102 can output content to the transparent display 104 that is projected as virtual images on the lens. The virtual or see-through images overlay the user's view of reality. The mobile device 102 can also project the content to the transparent display's 104 side panes that the user can conveniently view without any head movement by the user. (see col.3, ln. 28-38). 
Therefore, displaying the retrieved location information in a graphical user interface/screen of the mobile device or projecting said location information on a transparent display associated with the mobile device is obvious in order to meet different user’s requirements, e.g. provide more viewing conveniences to the user while also considering situations where transparent displays are not available, as suggested by Ng above. 
Ng further discloses the item location can also be expressed in relative terms based on the location engine 220, which can also process the location of the mobile device 102. An example of relative location is the star 506 in FIG. 5 that is projected on the transparent display 104 to produce an overlay in the line of sight between the user of the mobile device 102 and the requested item (fig.6; col. 10, ln. 11-ln. 35). , .

However, identifying a facility or any point of interest at which the user is located is obvious because it is well known in the art, For example, Jackson teaches system and method for rating i points of interest (POI) visited by mobile device users based on the determined location of the users. Jackson specifically teaches the system includes a database 240 may store information relating to a number of POIs. The information may include identification information (e.g., a name, such as a museum name), geographic location information (e.g., country, state, city, etc.), location information boundary information (e.g., some location information that specify boundaries of the POI location), category (e.g., public place, business place, event place, tourist attraction, etc., and the like (fig.2 and par. 0027). Jackson further teaches communication module 220 may receive location information from a plurality of mobile devices (e.g., mobile device 120). Each of the mobile devices may be associated with a user. Server 110 may store each location history in a secure format with information associating the location history with the corresponding user,  etc., identification module 270 may use the location data 235 and the POI information stored in database 240 to identify one or more POIs visited by the user of mobile device 120 (hereinafter "the user"). The identification module may include known search methods that for each location coordinate stored in the location data 235 query database 240 to search for an associated POI (par. 0029-0030). Jackson further teaches the identification module 270 may determine a POI visited by the user of the mobile device by identifying a WiFi hotspot, known to be associated with the POI (par. 0032).


Claim 20
Ng in view of Jackson further teaches [T]he server of claim 19, wherein the requested item comprises a general category of items. (Ng, (col. 5, ln.25-49, The RFID reader 232 does not have to identify the serial number of a specific requested item, because the RFID reader 232 can identify the location of many instances of the requested item based on the RFID tag for any of the instances. For example, the RFID reader 232 can identify where many particular models of a flat screen televisions are located without having to identify a unique serial number for any of the televisions.).

Claim 21
Ng in view of Jackson further teaches [T]he server of claim 19, wherein the requested item comprises a specific item. (Ng, fig.6; col. 8, ln. 53-64, the mobile device receives a request to determine an item location).



Ng in view of Jackson implicitly teaches [T]he server of claim 19, wherein the processor is further operable to receive the floor layout and item locations from the facility. (Ng, col. 4, ln. 5-10, the content server 122 can include a database for items that can be stored in a distribution center, locations in the distribution center, and applications that can promote determining item locations in the distribution center, therefore said items and corresponding location in the facility must be provided by the facility).

Claim 23
Ng in view of Jackson further teaches [T]he server of claim 19, wherein the request comprises a text entry. (Ng, fig.6; col. 8, ln. 53-64, the mobile device receives a request to determine an item location. For example, the mobile device 102 can receive a request via the audio device's 106 microphone 210, the pointer 208, the keyboard 206, or the camera 110 to determine an item location).

Claim 24
Ng in view of Jackson further teaches [T]he server of claim 19, wherein the request comprises a voice entry. (Ng, fig.6; col. 8, ln. 53-64, the mobile device receives a request to determine an item location. For example, the mobile device 102 can receive a request via the audio device's 106 microphone 210, the pointer 208, the keyboard 206, or the camera 110 to determine an item location).



Ng in view of Jackson further teaches [T]he server of claim 19, wherein the identifier is represented as an icon on the floor layout at the location of the requested item. (Ng, fig.4; col. 7, ln.56-64, the graphic output 402 can be a map of a distribution center that projects a star to inform the user of an item location).

Claim 26
Ng in view of Jackson further teaches [T]he server of claim 19, wherein the plurality of items comprises sales items (Ng,  col.2, ln. 51-53,  methods and systems are provided for determining an item location in a distribution center, which can be a warehouse, a grocery store, or a similar environment), and 
wherein the processor is further operable to transmit an identifier and information for each of a plurality of the sales items to the software application on the mobile device, and display the identifier and the information on the software application. (Ng, fig.4, which displays an item identifier in the “active job section” an icon indicating the corresponding location; fig.6 and associated text in col.10, ln. 36-5-0, the mobile device outputs item location information. For example, the mobile device 102 outputs the graphic user interface 400 in FIG. 4, which includes menu options, a map depicting the location for the item, and information regarding the item).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDI ELHAG/Primary Examiner, Art Unit 2641